DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on September 09, 2021 have been entered. Applicant amended claims 1, 8, and 15. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments, filed on July 06, 2021, with respect to the Final Office Action dated July 15, 2021, have been fully considered and they are persuasive.  Therefore, previous 35 U.S.C. 103 rejections are withdrawn.
However, upon further consideration, a new grounds of rejection is made over Kommula et al. (US PGPUB No. 20200366612) in view of Das et al. (An NPL Publication with title “Key Enablers to Deliver Latency-as-a-Service in 5G Networks”), and further in view of Kakadia et al. (US PGPUB No. 20150281004).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 10-11, recites the limitation “responsive to a determination that rerouting within the network slice will not result in the one or more SLAs being maintained for a duration of the network session”. Paragraph 0012 merely disclose a network slice as a logical network encompassing end-to-end virtual network. Such disclosure is insufficient to provide any insight how rerouting within a network slice works. Therefore it unclear how rerouting within a network slice is carried out. Examiner identifies paragraph 0060 as the only paragraph that discusses about rerouting in a network. However, paragraph 0060 does not provide any detail to understand the idea of rerouting in a network slice. 
Independent claims 8 and 15 recite similar limitation and exhibit same deficiency.
Dependent claim 2-7, 9-14, and 16-20 inherit same deficiency from respective independent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kommula et al. (US PGPUB No. 20200366612), hereinafter, Kommula, in view of Das et al. (An NPL Publication with title “Key Enablers to Deliver Latency-as-a-Service in 5G Networks”), hereinafter, Das, and further in view of Kakadia et al. (US PGPUB No. 20150281004), hereinafter, Kakadia.
Regarding claim 1:
	Kommula teaches:
	A method comprising: 
receiving network performance indicator data associated with a network slice connected to a user equipment (UE) device via a first type of network infrastructure [[including a first distributed unit (DU) of a radio access network (RAN) located in a far edge network site, wherein the first DU connects via a fronthaul transport domain to a radio unit (RU) of the RAN located at a cell site]] (paragraph 0034, lines 1-6,   teaches receiving performance data of a  slice (network slice) as stated “At stage 105, the monitoring module can receive slice-specific telematics data from multiple physical switches. The telematics data can be any performance data relating to slices that are routed to the switches”. Fig. 6 shows user device 602 (UE) that connect to the slice as stated in paragraph 0102, lines 1-10. );
 determining, based on the network performance indicator data, that one or more service level agreements (SLAs) for the network slice [[will not be  maintained for a duration of a network session]] (paragraph 0035, lines 1-2, states “At stage 110, the monitoring module can determine if performance fails to meet an SLA requirement for a slice”); 
identifying ,responsive to a determination that rerouting within the network slice will not result in the one or more SLAs being maintained for a duration of the network session, a second type of (paragraph 0038, lines 1-10, teaches selecting an alternate slice path capable of supporting the SLA after determining current slice fails to meet the SLA as stated “As a result, at stage 115, the monitoring module can select an alternate slice path for the slice. The alternate slice path can include a new path through the physical layer, such as a new switch that is not part of the existing slice path. The monitoring module can select the alternate slice path based on the network connectivity graph. This graph can include telematics data for other switches, indicating more favorable performance in relation to the SLA requirements that the slice does not currently meet”); 
accessing a network function virtualization infrastructure (NFVI) database to determine a supportability for the instantiation of the second type of network infrastructure  (Fig. 6 shows NFVI 642. Paragraph 0100, lines 1-3, states “Each cloud 620, 640 can have physical and virtual infrastructure for network function virtualization ("NFV") 642”. Paragraph 0105 states “Each slice 672, 678 can be defined by a slice record that indicates VNF requirements for that slice.”); and 
instructing an orchestrator to deploy the second type of network infrastructure (paragraph 0039, lines 1-9, teaches implementing the alternate slice path states “At stage 120, the monitoring module can implement the alternate slice path. This can include sending a message to the first switch to update slice path information at the first switch. Whereas the original slice path information could indicate a second switch for the next hop of the slice, the updated slice path information can indicate the third switch as the next hop. Additionally, the monitoring module or some other orchestration process can instantiate one or more VNFs at the third switch if needed.”).
Kommula does not teach:

[[a second type of network infrastructure]] in which a second DU is co-located with the RU at the cell site.
In the same field of endeavor, Das teaches:
a first type of network infrastructure including a first distributed unit (DU) of a radio access network (RAN) located in a far edge network site, wherein the first DU connects via a fronthaul transport domain to a radio unit (RU) of the RAN located at a cell site (Page 2, first Col., third paragraph and Fig. 2 teach a 5G RAN infrastructure including a Distribution Unit (DU) located at edge network and a Radio Unit (RU) located in a cell site. Page 2, first Col., fourth paragraph teaches DU and RU are connected via Fronthaul transport as stated “Fronthaul(F2) - Interface between RU and DU”   );
a second type of network infrastructure in which a second DU is co-located with the RU at the cell site (Page 2, first Col., third paragraph, lines 1-2, teaches DU and RU can be co-located at cell site as stated “Traditional RAN consists of Remote Radio Head (RRH) and Baseband Unit (BBU) colocated at the cell site”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kommula to incorporate the teaching of Das about different 5G RAN infrastructure split configuration. One would be motivated to do so to meet the mobile traffic requirement dynamically (see at least Page 2, second Col., second and third paragraphs).  
Kommula and Das yet fail to disclose [[determining, based on the network performance indicator data that one or more service level agreements (SLAs) for the network slice]] will not be maintained for a duration of a network session.
-In the same field of endeavor, Kakadia teaches determining, based on the network performance indicator data, that one or more service level agreements (SLAs) for the network slice will not be maintained for a duration of a network session (paragraph 0054, lines 1-6, taches predicting SLA violation “Process 900 may also include forecasting a potential SLA violation (block 915). For example, as described above with respect to network configuration engine 420, NMS 355 may compare the received KPI information to the SLA specification information to determine whether one or more SLAs may potentially be violated.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kommula, in view of Das, to incorporate the teaching of Kakadia for predicting likely failure to maintain SLA of network slice. One would be motivated to do so to preemptively taking corrective action (see at least paragraph 0055, lines 12-17 of Kakadia).  
	As to claim 7, the rejection of claim 1 is incorporate. Kommula, in view of Das and Kakadia, teaches all the limitations of claim 1 as shown above.
	Kommula further teaches further comprising: deploying the second type of network infrastructure (see at least paragraph 0039).
	Regarding claim 8:
	Claim 8 is directed towards a device performing the method of claim 1. Accordingly, it is rejected under similar rationale.
	As to claim 14, the rejection of claim 8 is incorporate. Kommula, in view of Das and Kakadia, teaches all the limitations of claim 8 as shown above.
	Kommula further teaches wherein the orchestrator comprises a network function virtualization orchestrator (see at least paragraph 0104).
	Regarding claim 15:
.
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kommula, in view of Das, further in view of Kakadia, and further in view of Vrzic (US PGPUB No. 20170141973), hereinafter, Vrzic.
As to claim 2, the rejection of claim 1 is incorporate. Kommula, in view of Das and Kakadia, teaches all the limitations of claim 1 as shown above.
Kommula, Das, and Kakadia yet fail to teach wherein the first type of network infrastructure comprises an enhanced mobile broadband (eMBB) infrastructure and the second type of network infrastructure comprises a low latency communication (LLC) infrastructure, or wherein the first type of network infrastructure comprises an LLC infrastructure and the second type of network infrastructure comprises an ultra-reliable LLC (URLLC) infrastructure.
Vrzic teaches wherein the first type of network infrastructure comprises an enhanced mobile broadband (eMBB) infrastructure and the second type of network infrastructure comprises a low latency communication (LLC) infrastructure, or wherein the first type of network infrastructure comprises an LLC infrastructure and the second type of network infrastructure comprises an ultra-reliable LLC (URLLC) infrastructure (see at least paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kommula, in view of Das and Kakadia, to incorporate the teaching of Vrzic to include enhanced mobile broadband (eMBB) and low latency service. One would be motivated to do so to support various applications with varying network requirements (paragraph 0041 of Vrzic).
Claim 9 is directed towards a device performing the method of claim 2. Accordingly, it is rejected under similar rationale.
Claim 16 is directed towards a non-transitory computer-readable medium performing the method of claim 2. Accordingly, it is rejected under similar rationale.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kommula, in view of DAS, further in view of Kakadia, and further in view of Senrath et al. (US PGPUB No. 20180316564), hereinafter, Senrath.	
As to claim 3, the rejection of claim 1 is incorporate. Kommula, in view of Das and Kakadia, teaches all the limitations of claim 1 as shown above.
Kommula, Das, and Kakadia yet fail to teach further comprising: identifying a set of available network infrastructures that include the second type of network infrastructure and ordering the set of available network infrastructures based on a deployment preference (see at least paragraph 0038).
Senrath teaches further comprising: identifying a set of available network infrastructures that include the second type of network infrastructure and ordering the set of available network infrastructures based on a deployment preference (Fig. 8 and paragraph 0108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kommula, in view of Das and Kakadia, to incorporate the teaching of Senrath about getting a network slice with network topology preference. One would be motivated to do that to meet the customer need (see paragraph 0108).
Claim 10 is directed towards a device performing the method of claim 3. Accordingly, it is rejected under similar rationale.
Claim 17 is directed towards a non-transitory computer-readable medium performing the method of claim 3. Accordingly, it is rejected under similar rationale.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kommula, in view of Das, further in view of Kakadia, further in view of Senrath, and further in view of Ore et al. (US PGPUB No. 20180091417), hereinafter, Ore.
As to claim 4, the rejection of claims 1 and 3 are incorporate. Kommula, in view of Das, Kakadia, and Senrath, teaches all the limitations of claims 1 and 3 as shown above.
Kommula, Das, and Kakadia yet fail to teach wherein the deployment preference comprises a logical path distance, and the logical path distance is proportional to latency and inversely proportional to at least one of bandwidth or reliability.
Ore teaches wherein the deployment preference comprises a logical path distance, and the logical path distance is proportional to latency and inversely proportional to at least one of bandwidth or reliability (see at least paragraph 0173).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kommula, in view of Das and Kakadia, to incorporate the teaching of Ore to evaluate the viability of a network segment based on the path distance. One would be motivated to do choose appropriate path based on the latency and bandwidth requirement (paragraph 0173 of Ore).
Claim 11 is directed towards a device performing the method of claim 4. Accordingly, it is rejected under similar rationale.
Claim 18 is directed towards a non-transitory computer-readable medium performing the method of claim 4. Accordingly, it is rejected under similar rationale.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kommula, in view Das, further in view of Kakadia, and further in view  of Li et al. (US PGPUB No. 20200313969), hereinafter, Li.
As to claim 5, the rejection of claim 1 is incorporate. Kommula, in view of Das and Kakadia, teaches all the limitations of claim 1 as shown above.
Kommula, Das, and Kakadia yet fail to teach further comprising: instructing a network function management function (NFMF) to configure instantiated network function instances for the second type (Paragraph 0104 teaches Orchestrator manages VNFs. Kommula does not mention NFMF).
Li teaches further comprising: instructing a network function management function (NFMF) to configure instantiated network function instances for the second type of network infrastructure (see at least paragraph 0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kommula, in view of Das and Kakadia, to incorporate the teaching of Li to include a network function management function (NFMF). One would be motivated include a NSMF to manage network functions (paragraph 0071 of Li).
Claim 12 is directed towards a device performing the method of claim 5. Accordingly, it is rejected under similar rationale.
Claim 19 is directed towards a non-transitory computer-readable medium performing the method of claim 5. Accordingly, it is rejected under similar rationale.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kommula, in view of Das, further in view of Kakadia, further in view of Tang et al. (US PGPUB No. 20190123963), hereinafter, Tang.
As to claim 6, the rejection of claim 1 is incorporate. Kommula, in view of Das and Kakadia, teaches all the limitations of claim 1 as shown above.
	Kommula, Das, and Kakadia yet fail to teach further comprising: instructing the orchestrator to delete the first type of network infrastructure.
	Tang teaches teach further comprising: instructing the orchestrator to delete the first type of network infrastructure (see at least paragraph 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kommula, in view of Das and Kakadia, to incorporate the teaching of (paragraph 0062 of Tang).
Claim 13 is directed towards a device performing the method of claim 6. Accordingly, it is rejected under similar rationale.
Claim 20 is directed towards a non-transitory computer-readable medium performing the method of claim 6. Accordingly, it is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



	November 2, 2021

/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457